UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
KAREN McBRIEN,                 )
                               )
          Plaintiff,           )
                               )
          v.                   )    Civil Action No. 09-2432 (RWR)
                               )
UNITED STATES et al.,          )
                               )
          Defendants.          )
______________________________)


                       MEMORANDUM OPINION

     Plaintiff Karen McBrien, proceeding pro se, has filed a

complaint against the United States and numerous other defendants

generally based on the same events complained of in McBrien v.

FBI et al., Civil Action No. 09-197 (CKK), which was dismissed as

frivolous because the events alleged in the complaint constituted

“fantastic or delusional scenarios,” see id., 2009 WL 260043, at

*1 (D.D.C. February 3, 2009), and McBrien v. United States et

al., Civil Action No. 09-1527 (RBW), which was dismissed for

presenting “fantastic and delusional scenarios of a nationwide

conspiracy involving [McBrien’s] relatives, former relatives, and

numerous state and federal agencies who work in concert to spy

on, control, injure, and trick the plaintiff.”   Id., 2009 WL

2525152, at *1 (D.D.C. August 13, 2009).    Because a complaint may

be dismissed if it is frivolous or fails to state a claim upon

which relief can be granted, see Denton v. Hernandez, 504 U.S.

25, 31-33 (1992); Tooley v. Napolitano, 586 F.3d 1006, 1009 (D.C.
                               -2-

Cir. 2009); 28 U.S.C. § 1915(e)(1)(B), this complaint also

warrants dismissal as frivolous.   An appropriate order

accompanies this Memorandum Opinion.

     SIGNED this 25th day of January, 2010.



                                             /s/
                                     RICHARD W. ROBERTS
                                     United States District Judge